Citation Nr: 1020616	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability evaluation for 
the Veteran's prostate cancer and prostatectomy residuals 
under the provisions of 38 C.F.R. § 4.30 based upon 
convalescence following a June 1, 2006, prostatectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from March 1966 to December 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied a 
temporary total disability evaluation for the Veteran's 
prostate cancer and prostatectomy residuals under the 
provisions of 38 C.F.R. § 4.30 based upon convalescence 
following a June 1, 2006, surgical procedure.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that a temporary total disability 
evaluation is warranted for the Veteran's prostate cancer and 
prostatectomy residuals under the provisions of 38 C.F.R. 
§ 4.30 based upon convalescence following his June 1, 2006, 
radical prostatectomy.  He states that he was "actually out 
of work for a 6 week period."  

In his May 2007 claim for a temporary total disability 
evaluation under 38 C.F.R. § 4.30, the Veteran indicated that 
he underwent a prostatectomy on June 1, 2006.  The report of 
a March 2007 VA examination for compensation purposes 
clarifies that the Veteran underwent a June 2006, radical 
prostatectomy at South Seminole Hospital.  Clinical 
documentation arising from that surgery and the Veteran's 
associated post-operative treatment is not of record.  The VA 
should obtain all relevant private treatment records which 
could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment, including post-operative, 
associated with his June 1, 2006, 
prostatectomy including the names and 
addresses of all health care providers.  
The RO should also specifically request 
that he provide an authorization for 
South Seminole Hospital.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact South Seminole Hospital and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the claims file.  

2.  Then readjudicate the issue of the 
Veteran's entitlement to a temporary 
total disability evaluation for the 
Veteran's prostate cancer and 
prostatectomy residuals under the 
provisions of 38 C.F.R. § 4.30 based upon 
convalescence following a June 1, 2006, 
prostatectomy.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

